Citation Nr: 0330515	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a chronic 
respiratory/pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1994.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran provided testimony at a hearing 
before a Hearing Officer at the RO and again at a hearing 
before the undersigned Veterans Law Judge, transcripts of 
which are in the file.  

In a decision in February 1998, the Board granted service 
connection for residuals of dental trauma for the purpose of 
receiving VA outpatient treatment, and remanded the issue 
currently shown on the front cover of this decision, then 
characterized as a pulmonary disorder to include chronic 
obstructive pulmonary disease (COPD), emphysema and calcified 
granulomas of the lungs.  

Since the case was previously before the Board, the veteran 
has moved and the VARO currently with jurisdiction is New 
York, New York.  In the interim, collateral implementing 
action with regard to the Board dental decision was prepared 
via the Tiger Team at the VARO Cleveland, Ohio.  The RO has 
also undertaken certain requested development, continued to 
deny the appellate issue, prepared a SSOC and returned the 
case to the Board. 

In addition to service connection for tooth #11 as a result 
of inservice trauma, service connection is also in effect for 
residuals of fracture, left lateral tibial plateau, status 
post open reduction and internal fixation; bunion on the left 
foot; bilateral serous otitis media with tinnitus; status 
post removal of endocervical polyps and uterine fibroid; and 
migraine headaches, all evaluated as noncompensably 
disabling.  The veteran has not raised any of these issues in 
connection with her current appeal.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of current appellate issue.

2.  Any preexisting respiratory anomaly present at the time 
of entrance into service, including as manifested by a 
positive tine test or granulomatous calcifications, were not 
changed or otherwise altered by service nor did they 
apparently manifest disabling symptomatology before, in or 
since service.

3.  A chronic respiratory disability, variously described and 
diagnosed as to include asthma and COPD, but now most 
consistently reflected in a diagnosis of bronchitis, first 
developed in and as a result of service and has continued on 
a chronic basis since then.

 

CONCLUSION OF LAW

A chronic respiratory/pulmonary disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103; 38 C.F.R 
§ 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board notes at the outset that during the course of the 
current appeal, there has been a significant change in VA 
law, specifically, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et sec.).  Given the 
nature of the action taken by the Board, following extensive 
development after a Board remand in that regard, the Board 
can now stipulate in this instance that the applicable 
mandates of the VCAA and implementing regulations have been 
herein met.  The veteran is and has not been detrimented in 
any way; on the contrary, she has been fully benefited 
thereby and all rights have been preserved.
 
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
can also be granted for certain chronic diseases, including 
certain stated respiratory disabilities, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2003).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2003); 38 C.F.R. § 3.303(d) 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his or her in- service activity and the 
deterioration of his or her pre-service disability.  Browder 
v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).  It is the 
government's burden to rebut the presumption of in-service 
aggravation. See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he or 
she was symptom-free when he or she enlisted.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran contends that she continues to suffer from a 
pulmonary disorder which was manifested and treated during 
service.  She also maintains that the pulmonary complaints 
treated while in service were the result of a disability 
different than the post tubercular calcification that she had 
prior to service.  It is also asserted that the pre-existing 
condition, basically post tubercular calcification or other 
reflection of tuberculosis exposure, was aggravated by 
service if only by the superimposition of another respiratory 
problem which continues.

The veteran's service medical records show that she was 
diagnosed with calcified granulomas of the lungs and had a 
positive tuberculosis skin test prior to service.  The 
service medical records also reveal that the veteran was 
treated for respiratory infections and complaints on numerous 
occasions, with a variety of respiratory symptoms and 
probable diagnoses.  

On an inservice clinical record dated in May 1980, X-rays 
showed evidence of emphysema. 

Later in May 1980, the service medical record included an 
impression of old calcific disease requiring no treatment; 
and pulmonary function tests consistent with obstruction.  
According to the actual report of the pulmonary function 
tests in question, the interpretation was "[m]ild 
obstruction to airflow in the small airways manifest by 
decrease in the MMEF...[t]he arterial blood gases [were] 
normal...[t]his study [wa]s more consistent with mild 
bronchospasm th[a]n with the restrictive defect usually seen 
with emphysema."

On VA examination in November 1994 primarily for other 
evaluations, respiratory related clinical findings were 
relatively within normal limits but a notation was made that 
chest X-ray showed COPD.

After service, the veteran underwent a VA pulmonary 
examination in July 1996, the report from which details an 
extensive history.  The examining physician reported that the 
veteran stated that she had been diagnosed with tubercular 
calcifications at age 17 on a precollege examination at which 
time she had a positive tine test.  She was not put on 
medications but had repeated positive tine tests thereafter 
in Army as well as periodic chest X-rays.  While with the 
Army in Korea, she developed breathing problems, in about 
1980, and emphysema was initially diagnosed.  Further testing 
including pulmonary function tests resulted in the conclusion 
that she probably did not have emphysema but might have adult 
onset asthma.  She was placed on an inhaler which she used a 
few times.  At the time, she was director of the service's 
printing and publications center in Korea and was exposed to 
the fumes and dust and chemicals associated therewith.  When 
she first went to New Orleans in 1994, the veteran said her 
chest X-ray showed some chronic obstructive pulmonary disease 
(COPD).  Whenever she got a cold, she would develop abnormal 
shortness of breath.  When the air was full of pollen or 
dust, she would also get  shortness of breath and in between 
episodes, she would have a morning cough and coughed up 
yellowish mucous.  She also occasionally had a cough at other 
times of the day, 2-3 times per week.  She was not taking any 
medication and was a non smoker.  

The veteran described a bout of bronchitis in February 1996, 
accompanied by pharyngitis and sinusitis.  She also had 
ongoing headaches. On examination, her chest seemed clear but 
X-rays showed emphysematous changes.  Arterial blood gas was 
pH of 7.38; PCO2 was 40; and PO2 was 98.0.  An 
electrocardiogram (ECG) showed nonspecific ST-T wave 
abnormality.  Pulmonary function tests were pending.  The 
physician's conclusion was that the chest X-ray findings were 
of emphysema and a final (overall) diagnosis would depend on 
the pulmonary function studies.  The results of pulmonary 
function tests were later interpreted as showing that the 
forced expiratory volumes and flow rates were within normal 
limits.  

The veteran testified at the Board hearing in September 1997 
that she visited the Women's Health Clinic at the VA Medical 
Center (VAMC) in New Orleans, Louisiana in November 1996, at 
which time she was diagnosed with bronchitis.  

The Board remanded the case in 1998 so that either the July 
1996 VA examiner could have an opportunity to review the 
veteran's complete medical records and the results of the 
July 1996 pulmonary function tests and comment on the 
relationship between any current pulmonary disorder and 
complaints and findings in service; or a new examination 
could be undertaken.  The Board asked that either examiner 
review the claims file or copies of pertinent service medical 
records and the report of the VA examination and pulmonary 
function tests performed in July 1996 (and subsequent ones if 
done), note any current pulmonary diagnosis and comment on 
the relationship, if any, that exists between such disability 
and pertinent findings or complaints in service.  The 
examiner was also to note if any pulmonary disorder which 
existed prior to service underwent an increase in severity 
during service.  The examiner was to provide rationales for 
the opinions.

In May 2003, an extensive pulmonary evaluation was undertaken 
on behalf of VA, report from which is of record.  The 
examiner noted that the veteran reported that during her 22 
years of service, particularly while in Korea, she had been 
exposed to printer's ink, solvents and dust as well as paper 
particulate matter, all of which caused respiratory impact.  
The examiner reviewed the entire claims folder in connection 
with evaluating the claim.  The report is as follows, in 
pertinent parts:

History indicates that the veteran on 
entrance to the service was discovered to 
have abnormal chest x-ray, which was 
worked up in 1975.  It was discovered 
that there were calcified nodules in the 
x-ray which were considered to be 
tuberculous in nature and, indeed, the 
veteran had a positive tine test.  
Multiple sputums at the time were 
reportedly negative and the veteran 
remained untreated for the condition over 
the years.

The service medical records indicate that 
over the course of her service, she 
infrequently appeared in sick call for 
upper respiratory infections.  In 1980, 
she was worked up for this condition by a 
Dr. (S) and she had pulmonary function 
tests on May 5, 1980.  Dr. (S) opined 
that these were consistent with 
obstructive airway disease.  In looking 
at these studies from this point, such a 
diagnosis was...probably unjustified.  
Indeed, her FEV1/PVC was computed at 79%.  
We performed pulmonary function tests on 
her in 1998, where vital capacity and 
FEV1 were essentially normal and the 
FEC1/FEVC was 73% and this was considered 
normal by our pulmonologist.  In addition 
the diffusion capacity was also within 
normal limits.

The veteran reports that current symptoms 
consist of the easiness with which she 
gets colds.  Indeed, she treats her sore 
throats and coughs early so as to avoid 
their descending into her chest.  When 
this happens, she may keep her cold 
symptoms, including shortness of breath 
on exertion and cough with sputum 
production for a period of 2-3 weeks 
before the cold tapers off.   She may 
experience these upper respiratory 
infections two times a year.  She had one 
infection several years ago that lasted 
for two months.  Her infections appear to 
not have any seasonal presentation.

When she has infections, her exercise 
tolerance seems to wane and if she is 
called in to work as a physical therapy 
assistant, she might not go in.  Her 
exercise at this point is limited more by 
her knee conditions than pulmonary 
restrictions.  She does, however, walk 
her dog every day for 20 minutes.  When 
she has her cold, she may have fevers and 
associated malaise with sputum production 
occasionally with blood, which she 
believes may be coming from her nose and 
oropharynx rather than deeply from her 
lungs.

The examiner noted that her lungs, on examination, expanded 
to full expiration and her color was normal.  Lung fields 
were clear on all phases of respiratory cycles.  She had no 
finger clubbing.  She said she took no medications for her 
respiratory problems.  She is a nonsmoker and did not recall 
ever being exposed to tuberculosis.  She was to be given 
pulmonary function tests, the report from which was to be 
forwarded to the RO after the examination report. 

The examiner concluded with the impression that:

(1) Episodic upper respiratory infection 
characterized by bronchitis, as 
described.  This appears to be a 
recurrent condition, the pattern of which 
was established in the service and 
continues to the present.

(2)  Possible chronic obstructive disease 
to be determined by pulmonary function 
testing.

(3)  Radiological evidence and immuno-
testing consistent with old tuberculosis 
of which there was apparently no active 
disease.

(4)  Discussion: It would appear that the 
veteran's tuberculous condition predated 
the service and was not exacerbated by 
the service.  It also appears that the 
veteran had an established history of 
episodic recurrent respiratory 
infections, infrequent in service with 
little change in their presentations 
since service.  The question of whether a 
chronic obstructive airway condition 
exists will be determined by the 
pulmonary function tests.  Were this, 
indeed, the case, it appears that as 
likely as not that it had its origins in 
service. [emphasis added].
 
A subsequent handwritten notation is of record that the 
pulmonary function studies showed no sign of COPD.

Analysis

In this case, the issue is made somewhat more complicated by 
the fact that there are clearly multiple respiratory problems 
involved.  However, that fact alone need not serve to the 
detriment of either the veteran's best interests or a 
satisfactory resolution of the issues at hand.  

From the outset, the Board would note that the veteran is 
found to be entirely credible, candid and forthright.

First, at the time of entrance into service, and consistent 
with the history she gave then and since, the veteran was 
noted to have had a preservice history of positive tine 
tests, which basically reflect merely that at some time in 
the past she had been exposed to someone who may have had 
tuberculosis.  It is axiomatic that service connection may be 
awarded for disability due to disease or injury incurred in 
or aggravated by service.  However, a positive PPD test is 
not a "disability"; rather, it is a laboratory tuberculin 
test finding.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Tubianosa v. Derwinski, 3 Vet. App. 181, 183- 84 
(1992), the Court stated that the test findings are not signs 
of any disease process.  

In this case, moreover, the granulomatous nodules 
periodically demonstrated on x-rays at that time are 
similarly not reflective of any diagnosed (or diagnosable) 
respiratory entity but merely idiosyncratic anomalies.  

In any event, there is nothing to reflect that these 
preexisting problems were in any way exacerbated in or by 
service.  For that matter, it appears that they were quite 
asymptomatic before, during and since service.  As a result, 
with regard to these alone, there is nothing for which 
service connection might be warranted on any potential 
hypothesis.  In fact, the veteran has not argued to the 
contrary.  The focus of her argument has been that these 
preexisting abnormalities should be either entirely 
discounted or found to be irrelevant or relatively 
unimportant to the satisfactory resolution of her case with 
regard to an acquired respiratory or pulmonary disorder.  The 
Board concurs.

This leads us, however, to the somewhat more complicated but 
no less resolvable questions as may relate to the clear-cut 
presence of an acquired [superimposed or separate and 
distinct, if you will] respiratory or pulmonary disability, 
obstructive or restrictive in nature, which may or may not be 
attributed to service.  

Parenthetically, the Board would note that particularly since 
her symptoms do not appear to be seasonal in nature, various 
theories have been proffered to include that the veteran's 
tour in Korea and her association therein with printer's ink, 
solvents and dust as well as paper particulate may have 
caused respiratory impact.  This hypothesis may or may not 
have substantive merit.  However, it is not necessary to 
determine the exact causative agents but rather merely to 
conclude than there were some in order to grant the benefit 
requested.

In this case, there are indeed objective clinical signs that 
over the years, the veteran demonstrated some sort of 
obstructive deficits, and even on occasion has been said to 
have COPD.  It is important to note that the most recent, and 
quite detailed and annotated VA medical expert pulmonological 
opinion was to the effect that if current pulmonary function 
studies confirmed the current presence of COPD, it was opined 
that the diagnosed COPD was the result of service.  
Nonetheless, since recent studies have been negative for 
COPD, the Board must conclude that absent such a disability, 
there is insufficient basis at present for a grant of service 
connection.

However, that is not the same as saying that the veteran does 
not have identifiable respiratory deficits, because it is 
clear that she does, which recur on a regular basis, and 
which cause disability at the time of their recurrent 
symptoms.  These symptoms are described in various ways and 
have been diagnosed as asthma, emphysema, bronchitis, etc.  
Her symptomatology incorporates an unusual penchant for colds 
with unusual shortness of breath, recurrent and lengthy 
duration of respiratory conflicts, and specific symptoms 
reflecting genuine pulmonary abnormality including a 
productive cough with sputum sometimes tinged with blood, 
fevers and overall malaise.

Thus, whatever the appropriate diagnosis(es) for current 
respiratory and/or pulmonary disability, [and for purposes 
herein bronchitis seems to be most prevalent diagnosis at 
present], the aggregate evidence and medical opinion clearly 
support the reasonable and responsible conclusion that an 
acquired respiratory/pulmonary disorder was first 
demonstrated in service, that the current chronic residuals 
are a result of service, and that service connection is 
warranted.




ORDER

Service connection for a chronic respiratory/pulmonary 
disorder is allowed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



